Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 June 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 11-15, and 18-21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
information indicative of: a service type, wherein the service type is a file transfer service type” and newly amended claims 11 and 18 disclose “wherein the service information of the service comprises information indicative of: a service type, wherein the service type is a file service type”. However, there is no sufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole at the time the application was filed. In particular, the instant specification is silent with the “specific service type, e.g., file transfer service type, file service type, indicated by service information” as disclosed in newly amended claims 1, 11, and 18. 
	Claims 2, 3, 12-15, and 19-21 are also rejected based on the respective dependency of each claim.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 7 of applicant’s argument, the applicant argues that “Applicant, in response to the broad application of the teachings of the cited Narayanswamy reference in the current rejection, has amended each of the independent claims to expressly recite “a service information of a service in a mobile edge computing (MEC) system, wherein the service information of the service comprises information indicative of: a service type, wherein the service type is a file service type. The further clarification of the previously rejected claims distinguishes over the teachings of the cited Narayanswamy reference that appears to simply describe using a service “identity”, but clearly does not specify/indicate a “file service” service typ”.
Examiner respectfully disagrees with the applicant’s argument. Claims 1, 11, and 18 disclose “wherein service information of each service comprises information indicative of: a service type, wherein the service type is a file transfer service type (in claim 1) (file service type in claims 11 and 18), and a service identity; generating, by the data bus controller using the service type and the service identity of the service, a routing rule for the service” without further limitation, for instance, what the file service type is in detail (i.e., FTP, software download, etc.). In addition, the instant specification is silent with the “specific service type, e.g., file transfer service type, file service type, indicated by service information” as disclosed in newly amended claims 1, 11, and 18. In BRI, the file transfer service type or file service type can be interpreted as any service type in association with file or file transfer.
Narayanaswamy discloses “first service can be, for example, a security service, a load balancing service” (par. 13), “information (e.g., identifiers) associated with the services 1-4 is stored and maintained in the service table 620, and information (e.g., identifiers) associated with the service modules 1-5 is stored and maintained in the routing table 630. In some embodiments, the service table 620 and the routing table 630 can be maintained by, for example, a management module (similar to the management module 150 in FIG. 1) associated with the switch fabric system; par. 69: the filter module 610 can be configured to identify a service, from the set of services 1-4, to be performed on the data. The services 1-4 can include, for example, a security service (e.g., firewall), a load balancing service (e.g., distribute data over multiple data paths), and/or any other suitable service” (par. 67), and “a firewall service (e.g., the service 1) is identified to be performed on a data stream of packets. The edge device 600 is configured to select a service module, from the set of service modules (e.g., the service modules 1, 2, 3 and 4) that perform the firewall service, for each data packet from the data stream based on a random number included in that data packet” (par. 73). In other words, management module maintains service table including identifiers associated with services such as a load balancing service (e.g., distribute data over multiple data paths) and routing table including identifiers associated with the distribute data over multiple data paths) and routing table including identifiers associated with the service modules to determine a service module based on identified service of Narayanaswamy, thereby receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic by using identifiers associated with services (e.g., distribute data over multiple data paths etc.) and identifiers associated with respective service modules stored in the service table coupled to routing table. The motivation would have been to efficiently provide the functions and services in data centers of the single-layer architecture (Narayanaswamy par. 5). For at least the foregoing reasons, Reznik in view of Narayanaswamy and Balasubramanian teaches the every feature of independent claim 1 and thus can anticipate this claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 12, 14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reznik et al. (US 2018/0212962 having provisional application No. 62/198,902) in view of Narayanaswamy et al. (US 2014/0003433) and Balasubramanian et al. (US 2014/0119374).

Regarding claim 1, Reznik discloses 
obtaining, by the data bus controller (provisional par. 64: In addition, the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor; Bus is inherently included in the MEC platform to connect the processor with other components), service information of a service in the MEC system (provisional par. 18: voice, data, applications, and/or voice over Internet protocol (VoIP) services; par. 38: MEC platform; par. 45: A small cell network may contain the MEP and the EBA which is an application taking advantage of some services that are offered by the MEP. One of these MEP services, the traffic offload function (TOF), is shown in FIG. 2; par. 53: The EBA then configures the TOF to forward traffic for these IP addresses toward it … Once EBC has authenticated with EBA, the EBA may provision a new, temporary private IP address for the EBC, communicate it to the EEC and configure the TOF to route EBA-EEC traffic accordingly);
generating, by the data bus controller (provisional par. 64: processor) using the service ... , a routing rule the service (provisional par. 18: voice, data, applications, and/or voice over Internet protocol (VoIP) services; par. 38: MEC platform; par. 45: A small cell network may contain the MEP and the EBA which is an application taking advantage of some services that are offered by the MEP. One of these MEP services, the traffic offload function (TOF), is shown in FIG. 2; par. 53: The EBA then configures the TOF to forward traffic for these IP addresses toward it … Once EBC has authenticated with EBA, the EBA may provision a new, temporary private IP address for to route EBA-EEC traffic accordingly; par. 64: processor; In other words, EBA-EBC traffic information including voice, data, applications, and/or voice over Internet protocol (VoIP) services (i.e., service including service type and service identity) is inherently obtained by processor of MEC platform including TOF to route EBA-EBC traffic), wherein the routing rule indicates paths through which data packets of the service can pass, and the wherein routing rule for the service comprises: at least a first filter (provisional par. 38: The token shall be designed such that the MEC platform is able to associate a set of IP flows, using for example, IP 5-tuples, with the token. The application may then be able to set filters in the MEC platform to route traffic associated with the token directly to an external network; par. 45: The public IP based Internet may enable the traffic source/destination and a route-through pass; par. 53: the EBA exposes a static set of IP addresses to the MEP … The EBA then configures the TOF to forward traffic for these IP addresses toward it; par. 62: the EBA is able to direct the TOF in the MEP to forward all traffic associated with an external network, for example, an enterprise network, user identity directly towards the external network); and
sending, by the data bus controller, the routing rule to the data bus (provisional ar. 38: The token shall be designed such that the MEC platform is able to associate a set of IP flows, using for example, IP 5-tuples, with the token. The application may then be able to set filters in the MEC platform to route traffic associated with the token directly to an external network; par. 45: The public IP based Internet may enable the traffic source/destination and a route-through pass; par. 53: the EBA exposes a static set of IP addresses to the MEP … The EBA then configures the TOF to forward traffic for these IP addresses toward it; par. 62: the EBA is able to direct the TOF in the MEP to forward all traffic associated with an external network, for example, an enterprise network, user identity directly towards the external network).
wherein service information of each service comprises information indicative of: a service type, wherein the service type is a file transfer service type, and a service identity; generating, by the data bus controller using the service type and the service identity of the service, a routing rule for the service. Narayanaswamy from the same or similar fields of endeavor discloses wherein service information of each service comprises information indicative of: a service type, wherein the service type is a file transfer service type, and a service identity; generating, by the data bus controller using the service type and the service identity of the service, a routing rule for the service (par. 13: first service can be, for example, a security service, a load balancing service; par. 67: information (e.g., identifiers) associated with the services 1-4 is stored and maintained in the service table 620, and information (e.g., identifiers) associated with the service modules 1-5 is stored and maintained in the routing table 630. In some embodiments, the service table 620 and the routing table 630 can be maintained by, for example, a management module (similar to the management module 150 in FIG. 1) associated with the switch fabric system; par. 69: the filter module 610 can be configured to identify a service, from the set of services 1-4, to be performed on the data. The services 1-4 can include, for example, a security service (e.g., firewall), a load balancing service (e.g., distribute data over multiple data paths), and/or any other suitable service; par. 73: a firewall service (e.g., the service 1) is identified to be performed on a data stream of packets. The edge device 600 is configured to select a service module, from the set of service modules (e.g., the service modules 1, 2, 3 and 4) that perform the firewall service, for each data packet from the data stream based on a random number included in that data packet). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic, of Reznik by maintaining, by management module, service table including identifiers associated with services such as a load balancing service and routing table including identifiers associated with the service modules to determine a service module based on identified service of Narayanaswamy, thereby receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic by using identifiers associated with services and identifiers associated with respective service modules stored in the service table coupled to routing table. The motivation would have been to efficiently provide the functions and services in data centers of the single-layer architecture (Narayanaswamy par. 5).
Reznik in view of Narayanaswamy discloses all the subject matter of the claimed invention with the exception of wherein the routing rule for the service comprises: at least a first filter; and a path identifier list including at least a first path identifier of a first path, wherein the routing rule provides a correspondence between the first filter and the first path identifier of the first path ... wherein further comprises for a packet of the service received by the data bus: determining, by the classifier, the first path identifier corresponds to the data packet by using the first filter and the path identifier list of the routing table; adding, by the classifier, the first path identifier to the data packet; and forwarding, by the service forwarder after the adding and according to the first path identifier obtained from the data packet, the data packet sent by classifier to the corresponding service. Balasubramanian from the same or similar fields of endeavor discloses wherein the routing rule for the service comprises: at least a first filter; and a path identifier list including at least a first path identifier of a first path, wherein the routing rule provides a correspondence between the first filter and the first path identifier of the first path ... wherein further comprises for a packet of the service received by the data bus: determining, by the classifier, the first path identifier corresponds to the data packet by using the first filter and the path identifier list of the routing table; adding, by the classifier, the first path identifier to the data packet (par. 49: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet); and forwarding, by the service forwarder after the adding and according to the first path identifier obtained from the data packet, the data packet sent by classifier to the corresponding service (par. 50: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic by using identifiers associated with services and identifiers associated with respective service modules stored in the service table coupled to routing table, of Reznik in view of Narayanaswamy by determining uplink service path based on uplink packet filter rules such as 5-tuple type information (i.e., first filter), inserting uplink service path ID (i.e., path identifier list including at least a first path identifier of a first path) to uplink packet, and forward the uplink packet along the uplink service path after inserting the uplink service path ID into the uplink packet of Balasubramanian, thereby, receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic by using identifiers associated with services and identifiers associated with respective service modules stored in the service table coupled to routing table, determining service path based on theIP-5 tuple as packet filter rules, inserting service path ID into the packet, and forwarding the packet along the service path after inserting the service path ID into 
Regarding claim 11 referring to claim 1, Reznik discloses a routing rule obtaining system, comprising: a data bus controller; and a data bus comprising a classifier and a service forwarder (provisional par. 38: MEC platform; par. 64: In addition, the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor; Bus is inherently included in the MEC platform to connect the processor with other components).
Reznik discloses all the subject matter of the claimed invention with the exception of wherein service information of each service comprises information indicative of: a service type, wherein the service type is a file service type, and a service identity; generating, by the data bus controller using the service type and the service identity of the service, a routing rule for the service. Narayanaswamy from the same or similar fields of endeavor discloses wherein service information of each service comprises information indicative of: a service type, wherein the service type is a file service type, and a service identity; generating, by the data bus controller using the service type and the service identity of the service, a routing rule for the service (par. 13: first service can be, for example, a security service, a load balancing service; par. 67: information (e.g., identifiers) associated with the services 1-4 is stored and maintained in the service table 620, and information (e.g., identifiers) associated with the service modules 1-5 is stored and maintained in the routing table 630. In some embodiments, the service table 620 and the routing table 630 can be maintained by, for example, a management module (similar to the management module 150 in FIG. 1) associated with the switch fabric system; par. 69: the filter module 610 can be configured to identify a service, from the set of services 1-4, to be performed on the data. The services 1-4 can include, for example, a security service (e.g., firewall), a load balancing service (e.g., distribute data over multiple data paths), and/or any other suitable service; par. 73: a firewall service  Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic, of Reznik by maintaining, by management module, service table including identifiers associated with services such as a security service, a load balancing service and routing table including identifiers associated with the service modules to determine a service module based on identified service of Narayanaswamy, thereby receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic by using identifiers associated with services and identifiers associated with respective service modules stored in the service table coupled to routing table. The motivation would have been to efficiently provide the functions and services in data centers of the single-layer architecture (Narayanaswamy par. 5).
Regarding claim 18 referring to claims 1 and 11, Reznik discloses a non-transitory computer-readable medium storing computer instructions that when executed by one or more processors, cause the one or more processors to perform the step of: ... (provisional par. 38: MEC platform; par. 64: In addition, the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor).

Regarding claims 2 and 12, Reznik discloses 
wherein the generating a routing rule (provisional par. 45: The public IP based Internet may enable the traffic source/destination and a route-through pass; par. 53: the EBA exposes a static .
Reznik discloses all the subject matter of the claimed invention with the exception of generating the routing rule is carried out a preset routing rule generation protocol and the service type and the service identity of service. Narayanaswamy from the same or similar fields of endeavor discloses generating the routing rule is carried out a preset routing rule generation protocol and the service type and the service identity of service (par. 13: first service can be, for example, a security service, a load balancing service; par. 67: information (e.g., identifiers) associated with the services 1-4 is stored and maintained in the service table 620, and information (e.g., identifiers) associated with the service modules 1-5 is stored and maintained in the routing table 630; par. 71: the service modules 3 and 5 can perform the service 2, which is a load balancing service, on data). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic, of Reznik by using identifiers associated with services and identifiers associated with respective service modules of Narayanaswamy, thereby receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic by using identifiers associated with services and identifiers associated with respective service modules. The motivation would have been to efficiently provide the functions and services in data centers of the single-layer architecture (Narayanaswamy par. 5).

Regarding claims 3 and 19, Reznik discloses 
wherein the obtaining comprises: receiving, by the data bus controller, the service information from each service in the MEC system (provisional par. 45: A small cell network may contain the MEP and the EBA which is an application taking advantage of some services that are .

Regarding claim 14, Reznik discloses 
wherein the system comprises a plurality of services; wherein each one of the plurality of services sends service information of the service, to the data bus controller; and wherein the data bus controller receives the service information reported by each service (provisional par. 45: A small cell network may contain the MEP and the EBA which is an application taking advantage of some services that are offered by the MEP. One of these MEP services, the traffic offload function (TOF), is shown in FIG. 2).
Reznik in view of Narayanaswamy discloses all the subject matter of the claimed invention with the exception of wherein each one of the plurality of services sends service information, including the service identity and the service type of the service, to the data bus controller. Reznik discloses all the subject matter of the claimed invention with the exception of wherein each one of the plurality of services sends service information, including the service identity and the service type of the service, to the data bus controller (par. 13: first service can be, for example, a security service, a load balancing service; par. 67: information (e.g., identifiers) associated with the services 1-4 is stored and maintained in the service table 620, and information (e.g., identifiers) associated with the service modules 1-5 is stored and maintained in the routing table 630. In some embodiments, the service table 620 and the routing table 630 can be maintained by, for example, a management module (similar to the management module 150 in FIG. 1) associated with the switch fabric system; par. 69: the filter module 610 can be configured to identify a service, from the set of services 1-4, to be performed on the data. The services 1-4 can include, for example, a security service (e.g., firewall), a load balancing service (e.g., distribute data over multiple data paths), and/or any other suitable service; par. 73: a firewall service  Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic, of Reznik by maintaining, by management module, service table including identifiers associated with services such as a security service, a load balancing service and routing table including identifiers associated with the service modules to determine a service module based on identified service of Narayanaswamy, thereby receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic by using identifiers associated with services and identifiers associated with respective service modules stored in the service table coupled to routing table. The motivation would have been to efficiently provide the functions and services in data centers of the single-layer architecture (Narayanaswamy par. 5).

Regarding claims 20 and 21, Reznik in view of Narayanaswamy discloses all the subject matter of the claimed invention with the exception of further comprising sending the data packet, to which the first path identifier has been added, to the service forwarder. Balasubramanian from the same or similar fields of endeavor discloses further comprising sending the data packet, to which the first path identifier has been added, to the service forwarder (par. 49: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet; par. 50: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic by using identifiers associated with services and identifiers associated with respective service modules stored in the service table coupled to routing table, of Reznik in view of Narayanaswamy by determining uplink service path based on uplink packet filter rules such as 5-tuple type information (i.e., first filter), inserting uplink service path ID (i.e., path identifier list including at least a first path identifier of a first path) to uplink packet, and forward the uplink packet along the uplink service path after inserting the uplink service path ID into the uplink packet of Balasubramanian, thereby, receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic by using identifiers associated with services and identifiers associated with respective service modules stored in the service table coupled to routing table, determining service path based on theIP-5 tuple as packet filter rules, inserting service path ID into the packet, and forwarding the packet along the service path after inserting the service path ID into the packet. The motivation would have been to facilitate determination of an appropriate downlink service path for the corresponding downlink packet (Balasubramanian par. 31).

Claims 13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reznik et al. (US 2018/0212962 having provisional application No. 62/198,902) in view of Narayanaswamy et al. (US 2014/0003433) and Balasubramanian et al. (US 2014/0119374) as applied to claim 11, and further in view of Yuzawa (US 2018/0295098).

Regarding claim 13, Reznik discloses all the subject matter of the claimed invention with the exception of wherein the system further comprises a plurality of services  and a service registry apparatus; each service in the MEC system sends service information of the service to the service registry apparatus; the service registry apparatus receives the service information from the plurality of services; the service registry apparatus sends the service information of the a plurality of services to the data bus controller; and the data bus controller receives the service information of the plurality of services from the service registry apparatus. Yuzawa from the same or similar fields of endeavor discloses wherein the system further comprises a plurality of services  and a service registry apparatus; each service in the MEC system sends service information of the service to the service registry apparatus; the service registry apparatus receives the service information from the plurality of services; the service registry apparatus sends the service information of the a plurality of services to the data bus controller; and the data bus controller receives the service information of the plurality of services from the service registry apparatus (par. 54: An application platform service is an aggregate of common services that are characteristic of MEC … In a case where a request for generation or operation of each application on the MEC server is received, a service registry authenticates whether or not the application is legitimate, registers the application, and responds to an inquiry from other entities; par. 161: The processor 701 may be, for example, a central processing unit (CPU) or a digital signal processor (DSP) and controls various functions of the server 700). In other words, MEC 

Regarding claim 15, Reznik discloses all the subject matter of the claimed invention with the exception of wherein the system further comprises a service manager; the service manager obtains the service information of each one of a plurality of services in the MEC system, and sends the service information of the each one of the plurality of services to the data bus controller; and the data bus controller receives the service information of the plurality of services from the service manager. Yuzawa from the same or similar fields of endeavor discloses wherein the system further comprises a service manager (Fig. 2 MEC Virtualization Manager); the service manager obtains the service information of each one of a plurality of services in the MEC system (par. 54: An application platform service is an aggregate of common services that are characteristic of MEC), and sends the service information of the each one of a plurality of services the data bus controller; and the data bus controller receives the service information of the plurality of services from the service manager (par. 52: A hosting infrastructure thereon is made up of hardware resources, such as server equipment and a virtualization layer formed by software that virtualizes those hardware resources, and can provide a general virtual server technology; par. 54: A virtualization manager performs management such as generation and deletion of a virtual machine (VM) serving as an environment in which each highest application (MEC App) operates. Each application may be executed by different companies, and therefore the virtualization manager is required to consider security, division of a resource to be assigned, and the like, but it is possible to apply a general cloud infrastructure technology; par. 161: The processor 701 may be, for example, a central processing unit (CPU) or a digital signal processor (DSP) and controls various functions of the server 700). In other words, MEC virtualization Manager manages services and sends the service information to CPU for further processing. Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic by using identifiers associated with services and identifiers associated with respective service modules stored in the service table coupled to routing table, determining service path based on theIP-5 tuple as packet filter rules, inserting service path ID into the packet, and forwarding the packet along the service path after inserting the service path ID into the packet, of Reznik in view of Narayanaswamy and Balasubramanianby by receiving, by processor, service information from service registry for further processing in MEC server of Yuzawa, thereby receiving service information including TOF, generating rule based on IP-5 tuple to set filters in .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466